 In the Matter of AMERICANCAN COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,A. F. OF L.Case No. 3-R-780.=Decided May 18, 1944Mr. Morgan J. Callahan, Jr.,of New York City, for the Company.Mr. Daniel J. OmerandMr. Stephen M. Estey,for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by -International Association of Machin-ists,A. F. of L., herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation ofemployees of American Can Company, Geneva, New York, hereincalled the Company, the National Labor Relations Board provided for,an appropriate hearing upon due notice before Milton A. Nixon, TrialExaminer.Said hearing was- held at Geneva, New York, on April17, 1944.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine and-cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FTNDTNOS OF FACTT.THE RTTSTNFSS nF THECOMPANYAmerican Can Company operates a plant at Geneva, New, York,-where it is engaged in the manufacture of Army ordnance materiel.Between April 1, 1943 and April 1, 1944, the Company used raw ma-terials valued in excess of $100,000, 75 percent of which was transportedto Geneva from points outside the State of New York, and manufac-tured finished products valued in excess of $100,000, 75 percent of which.,was shipped to points outside the State of New York.56 N. L R B., No. 127.-587784-45-vol. 56-43657 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDInternational Association of Machinists, affiliated,with the'Ameri-can Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition'to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.`A statement of a Board agent; introduced into evidence at the hear-I,,ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter- found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,_withln the meaning,of Section 9 (c) and Section'2 (6) and (7) of the Act.,IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenance'employees of the Company, excluding, office and clerical employees,;Uniformed plant guards, drafting and designing department em-ployees; the powerhouse stationary engineer, foremen, assistant fore-men, and all other supervisory employees. The Company agrees withthe.Union, except that, it would limit the unit to all hourly paidproduction and maintenance employees; and would exclude watchmen.The Company now employs only hourly paid production and main-tenance employees; and states that it has no present ihtention of chang-ing the remuneration of. any of these employees from an hourly to asalary basis.The Union asserts, and the Company concedes, that theCompany could alter the constituency of an hourly paid unit by plat-,ing individuals,in it on a salary basis.No cogent reason appears for limiting the unit sought by the Unionin the manner desired by the Company. The method of remunerationis,but one of the 'factors considered in determining an appropriateunit; it is not necessarily the decisive factor.The Union desires torepresent all employees engaged in production and maintenance work.Since the Union is the sole labor organization involved in this pro-The Field Examiner reported that the-Union submitted 365 authorizationcards, all ofwhich bore apparently genuine original signatures, and that about 563 employees are inthe appropriate unit. AMERICAN CAN COMPANY659ceeding, and no persuasive considerations are present compelling thewho in the future might be changed from an hourly to a salary basis,'remaining, however, production, or maintenance employees in non-supervisory classifications, we shall include all production and' main-tenance employees in the unit.There are no watchmen employed bythe Company; it does, however, employ uniformed plant, guards.Weshall not'_niake any findings as to nonexistent-categories of employees.We find that all production and maintenance employees of theCompany at its Geneva, New York, plant, excluding office and clerical,employees, uniformed plant guards, drafting and designing depart-ment' employees, the powerhouse stationary engineer, .foremen, as-sistant foremen,and any other supervisory employees with authorityto hire, promote, discharge, discipline or otherwise effect changes inthe status of employees., or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning'of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the- limitations and additions set forth in theDirection.DIRECTION OF 'ELECTIONBy virtue,of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the, National Labor RelationsAct,' and pursuant to Article III, Section 9, of National ,Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as'part of the investigation to-ascertain representa-tives for the purposes of collective bargaining with American CanCompany, Geneva, New York, an election 'by secret -ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Third Region,-acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Association of Machinists, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.